Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this "Agreement"), dated as of July 24, 2020, is
by and among WATERMARK LODGING TRUST, INC., a Maryland corporation (the
"Company"), CWI 2 OP, LP, a Delaware limited partnership (the "Operating
Partnership") and ACP WATERMARK INVESTMENT LLC, a Delaware limited liability
company (the “Purchaser”). The Purchaser and any other Person who may become a
party hereto pursuant to Section 6(c) are referred to individually as a
"Stockholder" and collectively as the "Stockholders."

 

WHEREAS, the Company, the Operating Partnership and the Purchaser are parties to
the Securities Purchase Agreement, dated as of July 21, 2020, as the same may
hereafter be amended from time to time (the "Purchase Agreement"); and

 

WHEREAS, the Purchaser desires to have and the Company and the Operating
Partnership desire to grant certain registration and other rights with respect
to the Warrant Units and the Registrable Securities on the terms and subject to
the conditions set forth in this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

Section 1.      Definitions. As used in this Agreement, the following terms
shall have the following meanings, and capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement:

 

"Adverse Disclosure" means public disclosure of material non-public information
that, in the good faith judgment of the Company's board of directors (i) would
be required to be made in any Registration Statement filed with the SEC by the
Company so that such Registration Statement or report would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such Registration Statement or report;
and (iii) the Company has a bona fide business purpose for preserving as
confidential or would materially impede the Company’s ability to consummate a
significant transaction.

 

"Agreement" shall have the meaning set forth in the preamble.

 

"Common Stock" shall mean all shares currently or hereafter existing of any
class of Common Stock, par value $0.001 per share, of the Company.

 

"Demand Notice" shall have the meaning set forth in Section 2(b)(i).

 

"Demand Registration" shall have the meaning set forth in Section 2(b)(i).

 

"Effectiveness Period" shall have the meaning set forth in Section 2(d)(i).

 

"Election Time" shall have the meaning set forth in Section 3(c)(ii).

 



 

 

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

 

"Exchange REIT Shares" shall have the meaning set forth in Section 3(c)(ii).

 

"Indemnified Party" shall have the meaning set forth in Section 2(k)(iii).

 

"Indemnifying Party" shall have the meaning set forth in Section 2(k)(iii).

 

"IPO" means the initial, firm commitment, underwritten public offering of the
Common Stock.

 

"Lock-Up Letter" has the meaning given in the Purchase Agreement.

 

"Lock-Up Termination Date" means the earliest of (x) April 24, 2023; (y) the
date of expiration of the Call Option, as such term is defined in the Warrant;
and (z) the closing date of the IPO.

 

"Long-Form Registration" shall have the meaning set forth in Section 2(b)(i).

 

"Losses" shall have the meaning set forth in Section 2(k)(i).

 

"LPA" shall have the meaning set forth in Section 3(a).

 

"Marketed Offering" shall mean a registered underwritten offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated or subject to Sections 2(g) or 2(h), withdrawn or abandoned, by the
applicable Stockholders following formal participation by the Company's
management in a customary "road show" (including an "electronic road show") or
other similar marketing effort by the Company as recommended by the managing
underwriters for such offering.

 

"Operating Partnership" shall have the meaning set forth in the preamble.

 

"Offering Person" shall have the meaning set forth in Section 2(f)(xv).

 

"Person" shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

"Piggyback Notice" shall have the meaning set forth in Section 2(c).

 

"Piggyback Registration" shall have the meaning set forth in Section 2(c).

 

"Piggyback Request" shall have the meaning set forth in Section 2(c).

 

"Proceeding" shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

 



- 2 -

 

 

"Prospectus" shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
materials incorporated by reference or deemed to be incorporated by reference in
such prospectus.

 

"Purchase Agreement" shall have the meaning set forth in the recitals.

 

"Purchaser Parties" shall have the meaning set forth in Section 3(c)(i).

 

"Redemption Date" shall have the meaning set forth in Section 3(c)(ii).

 

"Registrable Securities" shall mean, as of any date of determination, (i) all
shares of Common Stock, if any, issued to a Stockholder upon redemption of such
Stockholder's Warrant Units, and (ii) all shares of capital stock or other
equity securities directly or indirectly issued or then issuable with respect to
the shares of Common Stock described in clause (i) of this definition by way of
stock dividend or stock split, or in connection with an exchange for a
combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) they are sold or
transferred pursuant to an effective Registration Statement under the Securities
Act, (ii) they shall have ceased to be outstanding, (iii) they have been sold in
a private transaction in which the transferor's rights under this Agreement are
not assigned to the transferee of the securities or (iv) with respect to a
Stockholder when such Stockholder ceases to hold Registrable Securities and,
with respect to all Stockholders in the event that the Stockholders, in the
aggregate, own less than two percent (2%) of the outstanding shares of Common
Stock (for purposes of this calculation, Warrant Units shall be deemed to be
Common Stock to the extent held by the Stockholders or any other Person (other
than by the Company or any subsidiary thereof).

 

"Registration Statement" shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

"Rule 144" shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

"SEC" shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

 

"Securities Act" shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

“Series B Preferred Stock” shall mean all shares currently or hereafter existing
of any class of Series B Preferred Stock, par value $0.001 per share, of the
Company.

 

"Shelf Offering" shall have the meaning set forth in Section 2(d)(iv).

 



- 3 -

 

 

"Shelf Registration Statement" shall have the meaning set forth in
Section 2(d)(i).

 

"Short-Form Registration" shall have the meaning set forth in Section 2(b)(i).

 

"Stockholders" shall have the meaning set forth in the preamble.

 

"Take-Down Notice" shall have the meaning set forth in Section 2(d)(iv).

 

"underwritten registration" or "underwritten offering" shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

 

“Warrants” shall have the meaning set forth in the Purchase Agreement.

 

"Warrant Units" shall mean Class A operating partnership units of CWI 2 OP, LP
issued on exercise of the Warrants sold under the Purchase Agreement.

 

Section 2.              Registration Rights.

 

(a)            Holders of Registrable Securities. A Person is deemed, and shall
only be deemed, to be a holder of Registrable Securities if such Person owns
Registrable Securities or has a right to acquire such Registrable Securities and
such Person is a Stockholder.

 

(b)            Demand Registrations.

 

(i)            Requests for Registration. Subject to the following paragraphs of
this Section 2(b), if at any time after (A) the Lock-Up Termination Date, if the
Lock-Up Termination Date is the date described in clauses (x) or (y) of such
definition, or (B) the 120th day after the Lock-Up Termination Date, if the
Lock-Up Termination Date is the closing date of the IPO, the Company is not
eligible to file a Shelf Registration Statement, the Company has not caused a
Shelf Registration Statement to be declared effective by the SEC in accordance
with Section 2(d) or if the Shelf Registration Statement shall cease to be
effective, one or more Stockholders shall have the right, subject to the minimum
size and other conditions set forth below, by delivering or causing to be
delivered a written notice to the Company, to require the Company to register
pursuant to the terms of this Agreement, under and in accordance with the
provisions of the Securities Act, the offer, sale and distribution of all of the
number of Registrable Securities requested to be so registered pursuant to the
terms of this Agreement on the appropriate form for which the Company is then
eligible (any such written notice, a "Demand Notice" and any such registration,
a "Demand Registration"), as soon as reasonably practicable after delivery of
such Demand Notice, but, in any event, the Company shall be required to make the
initial filing of the Registration Statement in connection with such Demand
Registration within forty five (45) days, in the case of a registration on
Form S-1, Form S-11 or any similar or successor long-form registration
("Long-Form Registrations"), or thirty (30) days in the case of a registration
on Form S-3 or any similar or successor short-form registration
("Short-Form Registrations"), following receipt of such Demand Notice; provided,
however, that (i) a Demand Notice may only be made if the sale of the
Registrable Securities requested to be registered by such Stockholders is
reasonably expected to result in aggregate gross cash proceeds in excess of $5.0
million (without regard to any underwriting discount or commission), (ii) such
Stockholders will not be entitled to deliver (or cause to be delivered) more
than three (3) Demand Notices in the aggregate under this Agreement, and
(iii) the Company will not be obligated to effect more than one (1) Demand
Registration that is an underwritten offering in any six (6) month period.
Following receipt of a Demand Notice for a Demand Registration in accordance
with this Section 2(b)(i), the Company shall use its reasonable best efforts to
file a Registration Statement in accordance with such Demand Notice as promptly
as practicable and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof.

 



- 4 -

 

 

No Demand Registration shall be deemed to have occurred for purposes of this
Section 2(b), and any Demand Notice delivered in connection therewith shall not
count as a Demand Notice for purposes of this Section (2)(b)(i), if (x) the
Registration Statement relating thereto (and covering not less than 75% of the
Registrable Securities specified in the applicable Demand Notice for sale in
accordance with the intended method or methods of distribution specified in such
Demand Notice) (i) does not become effective, or (ii) is not maintained
effective for the period required pursuant to this Section 2(b) or (y) the
offering of the Registrable Securities pursuant to such Registration Statement
is subject to a stop order, injunction, or similar order or requirement of the
SEC during such period.

 

All requests made pursuant to this Section 2(b) will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof; provided, however, that subject to Section 2(f)(xiii) and Section 2(n),
the Company shall not be obligated to list the Registrable Securities on any
securities exchange.

 

Except as otherwise agreed by all Stockholders with Registrable Securities
subject to a Demand Registration, the Company shall use its reasonable best
efforts to maintain the continuous effectiveness of the Registration Statement
with respect to any Demand Registration until such securities cease to be
Registrable Securities or such shorter period upon which all Stockholders with
Registrable Securities included in such Registration Statement have notified the
Company that such Registrable Securities have actually been sold.

 

Within five (5) business days after receipt by the Company of a Demand Notice
pursuant to this Section 2(b), the Company shall deliver a written notice of any
such Demand Notice to all other holders of Registrable Securities, and the
Company shall, subject to the provisions of Section 2(b)(ii), include in such
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten
(10) business days after the date that such notice has been delivered; provided
that such holders must agree to the method of distribution proposed by the
Stockholders who delivered the Demand Notice and, in connection with any
underwritten registration, such holders (together with the Company and the other
holders including securities in such underwritten registration) must enter into
an underwriting agreement in the form reasonably approved by the Stockholders
holding a majority of the Registrable Securities. All requests made pursuant to
the preceding sentence shall specify the aggregate amount of Registrable
Securities to be registered and the intended method of distribution of such
securities; provided that the requesting Stockholders may change the number of
Registrable Securities proposed to be offered pursuant to any Demand
Registration at any time prior to the Registration Statement with respect to the
Demand Registration being declared effective by the SEC, in each case subject to
the minimum size limitations in Section 2(b)(i).

 



- 5 -

 

 

Without the prior written consent of the Stockholders requesting such Demand
Registration, no stockholder of the Company (other than the Stockholders party
hereto) may include securities in any offering requested under this
Section 2(b); provided, that the Company may include in such offering securities
to be sold for the account of the Company, subject to Section 2(b)(ii).

 

(ii)            Priority on Demand Registration. If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in an
underwritten offering, and the managing underwriter or underwriters advise the
holders of such securities in writing that in its good faith opinion the total
number or dollar amount of Registrable Securities proposed to be sold in such
offering is such as to adversely affect the price, timing or distribution of
such offering (including securities proposed to be included by other holders of
securities entitled to include securities in such Registration Statement
pursuant to incidental or piggyback registration rights), then there shall be
included in such underwritten offering the number or dollar amount of
Registrable Securities and such other securities that in the opinion of such
managing underwriter can be sold without adversely affecting such offering, and
such number of Registrable Securities and such other securities shall be
allocated as follows:

 

(A)            first, pro rata among the holders of Registrable Securities that
have requested to participate in such Demand Registration on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders; and

 

(B)            second, the securities for which inclusion in such Demand
Registration, as the case may be, was requested by the Company.

 

No securities excluded from the underwriting by reason of the underwriter's
marketing limitation shall be included in such offering.

 

(c)            Piggyback Registration.

 

(i)            Right to Piggyback. Except with respect to a Demand Registration,
the procedures for which are addressed in Section 2(b), if the Company proposes
to file a registration statement under the Securities Act with respect to an
offering of Common Stock whether or not for sale for its own account and whether
or not an underwritten offering or an underwritten registration (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
(ii) filed in connection with an exchange offer or any employee benefit or
dividend reinvestment plan, (iii) relating solely to the offer and sale of debt
securities or (iv) in connection with any dividend or distribution reinvestment
or similar plan), then the Company shall give prompt written notice of such
filing no later than twenty (20) days prior to the filing date (the "Piggyback
Notice") to all of the holders of Registrable Securities. The Piggyback Notice
shall offer such holders the opportunity to include (or cause to be included) in
such registration statement the number of Registrable Securities as each such
holder may request (a "Piggyback Registration"). Subject to Section 2(c)(ii),
the Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein (each a "Piggyback Request") within ten (10) days after notice
has been given to the applicable holder. The Company shall not be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration beyond the earlier to occur of (x) one hundred eighty (180) days
after the effective date thereof and (y) consummation of the distribution by the
holders of the Registrable Securities included in such Registration Statement.

 



- 6 -

 

 

(ii)            Priority on Piggyback Registrations. If any of the Registrable
Securities to be registered pursuant to the registration giving rise to the
rights under this Section 2(c) are to be sold in an underwritten offering, the
Company shall use reasonable best efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit holders of
Registrable Securities who have submitted a Piggyback Request in connection with
such offering to include in such offering all Registrable Securities included in
each holder's Piggyback Request on the same terms and conditions as any other
shares of capital stock, if any, of the Company included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering advise the Company in writing that it is their good
faith opinion the total number or dollar amount of securities that such holders,
the Company and any other Persons having rights to participate in such
registration, intend to include in such offering is such as to adversely affect
the price, timing or distribution of the securities in such offering, then there
shall be included in such underwritten offering the number or dollar amount of
securities that in the opinion of such managing underwriter or underwriters can
be sold without so adversely affecting such offering, and such number of
Registrable Securities shall be allocated as follows: (i) first, all securities
proposed to be sold by the Company for its own account; (ii) second, all
Registrable Securities requested to be included in such registration pursuant to
Section 2(c), pro rata among such holders on the basis of the percentage of the
Registrable Securities requested to be included in such Registration Statement
by such holders; and (iii) third, all other securities requested to be included
in such Registration Statement; provided that holders may, prior to the earlier
of the (i) effectiveness of the Registration Statement and (ii) time at which
the offering price and/or underwriter's discount are determined with the
managing underwriter or underwriters, withdraw their request to be included in
such registration pursuant to this Section 2(c).

 

(d)            Shelf Registration; Shelf Take Downs.

 

(i)            The Company shall prepare and file not later than (A) (i) if the
Company is a Well Known Seasoned Issuer and is filing an automatically effective
Short-Form Registration, the Lock-Up Termination Date, (ii) if the Company is
filing a Short-Form Registration that is not automatically effective, 30 days
prior to the Lock-Up Termination Date, or (iii) if the Company is filing a
Long-Form Registration, 45 days prior to the Lock-Up Termination Date otherwise,
or (B) the 120th day after the Lock-Up Termination Date, if the Lock-Up
Termination Date is the closing date of the IPO, a "Shelf" Registration
Statement with respect to the resale of all of the Registrable Securities by the
Stockholders on an appropriate form which the Company is then eligible to use
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (the "Shelf Registration Statement") and permitting
registration of such Registrable Securities for resale by such Stockholders in
accordance with the methods of distribution elected by the Stockholders and set
forth in the Shelf Registration Statement. Unless the Shelf Registration
Statement shall become automatically effective, the Company shall use its
reasonable best efforts to cause the Shelf Registration Statement to be declared
effective by the SEC prior to (A) the Lock-Up Termination Date, if the Lock-Up
Termination Date is the date described in clauses (x) or (y) of such definition,
or (B) the 120th day after the Lock-Up Termination Date, if the Lock-Up
Termination Date is the closing date of the IPO, and, subject to Sections
2(d)(iii) and 2(g), to keep such Shelf Registration Statement continuously
effective for a period ending when all shares of Common Stock covered by the
Shelf Registration Statement are no longer Registrable Securities (the
"Effectiveness Period").

 



- 7 -

 

 

(ii)            At the time the Shelf Registration Statement is declared
effective, each Stockholder shall be named as a selling securityholder in the
Shelf Registration Statement and the related prospectus in such a manner as to
permit such Stockholder to deliver such prospectus to purchasers of Registrable
Securities in accordance with applicable law.

 

(iii)            The Company shall prepare and file such additional registration
statements as necessary and use its reasonable best efforts to cause such
registration statements to be declared effective by the SEC so that a Shelf
Registration Statement remains continuously effective, subject to Section 2(g),
with respect to resales of all Registrable Securities as and for the periods
required under Section 2(d)(i) (such subsequent registration statements to
constitute a Shelf Registration Statement).

 

(iv)            At any time that a Shelf Registration Statement covering
Registrable Securities pursuant to Section 2(b), Section 2(c) or this
Section 2(d) is effective, if any Stockholder delivers a notice to the Company
(a "Take-Down Notice") stating that it intends to sell all or part of its
Registrable Securities included by it on the Shelf Registration Statement (a
"Shelf Offering"), then, the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering (taking into account
the inclusion of Registrable Securities by any other holders pursuant to this
Section 2(d)(iv)). In connection with any Shelf Offering, including any Shelf
Offering that is a Marketed Offering:

 

(A)           within ten (10) days after receipt by the Company of a Take-Down
Notice, the Company shall deliver a written notice of such Take-Down Notice to
all other holders of Registrable Securities included on such Shelf Registration
Statement and permit each such holder to include its Registrable Securities
included on the shelf registration statement in the Shelf Offering if such
holder notifies the Company within ten (10) days after delivery of notice to
such holder; and

 

(B)            if the Shelf Offering is underwritten, in the event that the
underwriters of such Shelf Offering advise such holders in writing that it is
their good faith opinion the total number or dollar amount of securities
proposed to be sold exceeds the total number or dollar amount of such securities
that can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be included, then the underwriter
may limit the number of Registrable Securities which would otherwise be included
in such Shelf Offering in the same manner as described in Section 2(b)(ii) with
respect to a limitation of shares to be included in a registration; provided,
however, that each Shelf Offering that is a Marketed Offering initiated by a
Stockholder shall be deemed to be a demand subject to the provisions of
Section 2(b) (subject to Section 2(d)(iv)), and shall decrease by one the number
of Demand Notices such Stockholder is entitled to pursuant to Section 2(b)(i);
provided, further, that a Take-Down Notice with respect to an underwritten
offering that is not a Marketed Offering may only be made if the sale of the
Registrable Securities requested to be sold by all Stockholders in the Shelf
Offering is reasonably expected to result in aggregate gross cash proceeds in
excess of $5.0 million (without regard to any underwriting discount or
commission); except that such requirement shall not apply if the Company is not
required to either (x) enter into an underwriting agreement, purchase agreement,
lock-up agreement or other similar agreement, or (y) take the action set forth
in Section 2(f)(xiv) or (xv).

 



- 8 -

 

 

Without the prior written consent of the Stockholders delivering such Take-Down
Notice, no stockholder of the Company (other than the Stockholders party hereto)
may include securities in any Shelf Offering requested under this Section 2(d).

 

(e)            Restrictions on Public Sale by Holders of Registrable Securities.
Each holder of Registrable Securities agrees with all other holders of
Registrable Securities and the Company in connection with any underwritten
offering made pursuant to a Registration Statement filed pursuant to
Section 2(b), Section 2(c)(i) and Section 2(d)(i), respectively (whether or not
such holder elected to include Registrable Securities in such Registration
Statement), if requested (pursuant to a written notice) by the managing
underwriter or underwriters in such offering, not to effect any public sale or
distribution of any of the Company's securities (except as part of such
underwritten offering), including a sale pursuant to Rule 144 or any swap or
other economic arrangement that transfers to another any of the economic
consequences of owning the Series B Preferred Stock or Common Stock, or to give
any Demand Notice during the period commencing on the date of the Prospectus and
continuing for not more than ninety (90) days after the date of the Prospectus
(or, in either case, Prospectus supplement if the offering is made pursuant to a
"shelf" registration), pursuant to which such public offering shall be made. In
connection with any underwritten offering made pursuant to a Registration
Statement filed pursuant to Section 2(b) Section 2(c) or Section 2(d)(i), the
Company shall be responsible for negotiating all "lock-up" agreements with the
underwriters and, in addition to the foregoing provisions of this Section 2(e),
the Stockholders and holders of Registrable Securities agree to execute the form
so negotiated; provided, that the form so negotiated is reasonably acceptable to
the Stockholders and holders of Registrable Securities and consistent with the
agreement set forth in this Section 2(e) and that, in the case of a Marketed
Offering, the Company's executive officers and directors shall also have
executed such form of agreement so negotiated.

 

If any registration pursuant to Section 2(b) of this Agreement shall be in
connection with any: (i) Marketed Offering (including with respect to a Shelf
Offering pursuant to Section 2(d)(iv) hereof), the Company will cause each of
its executive officers and directors to sign a "lock-up" agreement consistent
with that contemplated in the immediately preceding paragraph, and
(ii)  underwritten offering (including with respect to a Shelf Offering pursuant
to Section 2(d)(iv) hereof), the Company will also not effect any public sale or
distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than a registration
statement (A) on Form S-4, Form S-8 or any successor forms thereto or (B) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan) for its own account, within ninety (90) days after the date
of the Prospectus for such offering except as may otherwise be agreed with the
holders of the Registrable Securities in such offering.

 



- 9 -

 

 

 

(f)            Registration Procedures. If and whenever the Company is required
to effect the registration of any Registrable Securities under the Securities
Act as provided in Section 2(b) Section 2(c) or Section 2(d), the Company shall
effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall cooperate in the sale of the securities and
shall, as expeditiously as possible to the extent applicable:

 

(i)              prepare and file with the SEC a Registration Statement or
Registration Statements on such form as shall be available for the sale of the
Registrable Securities by the holders thereof or by the Company in accordance
with the intended method or methods of distribution thereof and in accordance
with this Agreement, and use its reasonable best efforts to cause such
Registration Statement to become effective and to remain effective as provided
herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall, within a reasonable period of time prior (but no later than two
(2) business days prior to such filing) furnish or otherwise make available to
the holders of the Registrable Securities covered by such Registration
Statement, their counsel and the managing underwriters, if any, copies of all
such documents proposed to be filed, which documents will be subject to the
reasonable review and comment of such counsel, and such other documents
reasonably requested by such counsel, including any comment letter from the SEC,
and, if requested by such counsel, provide such counsel reasonable opportunity
to participate in the preparation of such Registration Statement and each
Prospectus included therein and, to the extent reasonably necessary to enable
such holders to exercise their due diligence responsibility, such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company's books and records,
officers, accountants and other advisors upon reasonable notice and only to the
extent the Company determines in good faith that such disclosure and access
would not forfeit any attorney-client privilege or confidentiality obligations.
The Company shall not file any such Registration Statement or Prospectus or any
amendments or supplements thereto (including such documents that, upon filing,
would be incorporated or deemed to be incorporated by reference therein) with
respect to a Demand Registration to which the holders of a majority of the
Registrable Securities covered by such Registration Statement, their counsel, or
the managing underwriters, if any, shall reasonably object, in writing, on a
timely basis, unless, in the opinion of the Company's counsel, such filing is
necessary to comply with applicable law;

 

(ii)             prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act;

 



- 10 -

 

 

(iii)            promptly notify each selling holder of Registrable Securities,
its counsel and the managing underwriters, if any, and, if requested by any such
Person, confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 2(f)(xiv) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading (which notice shall notify the selling
holders only of the occurrence of such an event and shall provide no additional
information regarding such event to the extent such information would constitute
material non-public information);

 

(iv)            use its reasonable best efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction at the earliest date reasonably practicable;

 

(v)             if requested by the managing underwriters, if any, or the
holders of a majority of the then-outstanding Registrable Securities being sold
in connection with an underwritten offering, promptly include in a Prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, and such holders may reasonably request in order to permit
the intended method of distribution of such securities and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received such request; provided, however,
that the Company shall not be required to take any actions under this
Section 2(f) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

 

(vi)            furnish or make available to each selling holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
at least one conformed copy of the Registration Statement, the Prospectus and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such holder, counsel or underwriter);
provided that the Company may furnish or make available any such documents in
electronic format;

 



- 11 -

 

 

(vii)           deliver to each selling holder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request from time
to time in connection with the distribution of the Registrable Securities;
provided that the Company may furnish or make available any such documents in
electronic format (other than, in the case of a Marketed Offering, upon the
request of the managing underwriters thereof for printed copies of any such
Prospectus or Prospectuses); and the Company, subject to the last paragraph of
this Section 2(f), hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling holders of Registrable
Securities and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus and any such
amendment or supplement thereto;

 

(viii)          prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or "blue sky" laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective pursuant to this Agreement and to take any other
action that may be necessary or advisable to enable such holders of Registrable
Securities to consummate the disposition of such Registrable Securities in such
jurisdiction; provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where would not
otherwise be required to qualify but for this Agreement or (ii) take any action
that would subject it to general service of process in any such jurisdiction
where it would not otherwise be subject but for this Agreement;

 

(ix)            cooperate with, and direct the Company's transfer agent to
cooperate with, the selling holders of Registrable Securities and the managing
underwriters, if any, to facilitate the timely settlement of any offering or
sale of Registrable Securities, including the preparation and delivery of
certificates (not bearing any legends) or book-entry (not bearing stop transfer
instructions) representing Registrable Securities to be sold after receiving
written representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement and, in
connection therewith, if reasonably required by the Company's transfer agent,
the Company shall promptly after the effectiveness of the registration statement
cause an opinion of counsel as to the effectiveness of any Registration
Statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without restriction upon sale by the holder of such
shares of Registrable Securities under the Registration Statement;

 

(x)             upon the occurrence of, and its knowledge of, any event
contemplated by Section 2(f)(iii) above, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the Purchaser of the Registrable Securities being sold thereunder, such that
the Registration Statement will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and the Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 



- 12 -

 

 

(xi)            prior to the effective date of the Registration Statement
relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities;

 

(xii)            provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement;

 

(xiii)          use its reasonable best efforts to cause all shares of
Registrable Securities covered by such Registration Statement to be listed on a
national securities exchange if shares of the particular class of Registrable
Securities are at that time listed on such exchange, as the case may be, prior
to the effectiveness of such Registration Statement;

 

(xiv)          enter into such agreements (including underwriting agreements in
form, scope and substance as is customary in underwritten offerings and such
other documents reasonably required under the terms of such underwriting
agreements, including customary legal opinions and auditor "comfort" letters)
and take all such other actions reasonably requested by the holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities;

 

(xv)           in connection with a customary due diligence review, upon
reasonable notice, make available for inspection by a representative of the
selling holders of Registrable Securities, any underwriter participating in any
such disposition of Registrable Securities, if any, and any counsel or
accountants retained by such selling holders or underwriter (collectively, the
"Offering Persons"), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter, counsel or
accountant in connection with such Registration Statement unless the Company
determines in good faith that such due diligence would forfeit any
attorney-client privilege or confidentiality obligations, provided, however,
that any information provided hereunder shall be considered delivered under the
Purchase Agreement and, if applicable under the terms of the Purchase Agreement,
constitute Confidential Information requiring such Offering Person to comply
with the requirements of Section 3.20 of the Purchase Agreement; and

 

(xvi)          cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the FINRA, including the use reasonable best efforts to obtain
FINRA's pre-clearance or pre-approval of the Registration Statement and
applicable Prospectus upon filing with the SEC.

 



- 13 -

 

 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request. Each holder of Registrable Securities (including the Purchaser)
represents and warrants to the Company that the information provided pursuant to
the preceding sentence shall be true and correct in all material respects as of
such time the information is provided.

 

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 2(f)(ii), 2(f)(iii), 2(f)(iv) or 2(f)(v), such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder's receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 2(f)(x), or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 2(b) with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

 

(g)           Postponement of Demand Registration; Suspension of Use of
Registration Statement. The Company shall be entitled to postpone (but not more
than twice in any 12-month period), for a reasonable period of time not in
excess of an aggregate of sixty (60) days, and not within sixty (60) days of any
prior such postponement, the filing (but not the preparation) or use, including
for any Shelf Offering, of a Registration Statement if the Company delivers to
the Stockholders requesting registration or entitled to use a Registration
Statement as a selling secondary holder a certificate certifying that such
registration or offering would reasonably be expected to (x) materially
adversely affect or materially interfere with any bona fide material financing
of the Company pursuant to an underwritten offering that is reasonably likely to
be promptly commenced, or (y) require the Company to make an Adverse Disclosure.
Such certificate shall contain a statement of the reasons for such postponement
and an approximation of the anticipated delay. The Stockholders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 2(f)(xv). If the
Company shall so postpone the filing of a Registration Statement, the
Stockholders requesting such registration or Shelf Offering shall have the right
to withdraw the request for registration or the applicable Take-Down Notice by
giving written notice to the Company within ten (10) days of the anticipated
termination date of the postponement period, as provided in the certificate
delivered to the applicable Stockholders and, for the avoidance of doubt, upon
such withdrawal, the withdrawn request shall not constitute a Demand Notice;
provided that in the event such Stockholders do not so withdraw the request for
registration or Take-Down Notice, as applicable, the Company shall continue to
prepare a Registration Statement and take all reasonably practicable actions in
furtherance of a Shelf Offering during such postponement such that, if it
exercises its rights under this Section 2(g), it shall be in a position to and
shall, as promptly as practicable following the expiration of the applicable
deferral or suspension period, file or update and use its reasonable best
efforts to cause the effectiveness of the applicable deferred or suspended
Registration Statement or commence such Shelf Offering, as applicable

 



- 14 -

 

 

(h)           Cancellation of a Demand Registration or Shelf Offering. Holders
of a majority of the Registrable Securities that are to be registered in a
particular offering pursuant to Section 2(b) or sold pursuant to any Shelf
Offering shall have the right to notify the Company that they have determined
that the registration statement or Shelf Offering be abandoned or withdrawn, in
which event the Company shall abandon or withdraw such registration statement or
Shelf Offering; provided, that such Demand Notice underlying such abandonment or
withdrawal shall not be deemed to be a Demand Notice for purposes of
Section 2(b)(i) (x) if in response to a material adverse change regarding the
Company or a material adverse change in the financial markets generally, or
(y) if not in response to such a material adverse change, the Stockholders
requesting such abandonment or withdrawal reimburse the Company for all
registration or offering expenses incurred through the date of such request
(provided, that the Stockholders may not utilize this clause (y) more than
once).

 

(i)            Marketed Offerings. In connection with any Demand Notices or
Take-Down Notices that are Marketed Offerings, the Company shall cause its
officers to use their reasonable best efforts to support the marketing of the
Registrable Securities covered by the Registration Statement (including
participation in customary "road shows" and the like)

 

(j)            Registration Expenses. All fees and expenses incurred in
connection with registrations, filings or qualifications pursuant to Section 2
of this Agreement (including (i) all registration and filing fees (including
fees and expenses with respect to (A) all SEC, stock exchange or trading system
and FINRA registration, listing, filing and qualification and any other fees
associated with such filings, including with respect to counsel for the
underwriters and any qualified independent underwriter in connection with FINRA
qualifications, (B) rating agencies and (C) compliance with securities or "blue
sky" laws, including any fees and disbursements of counsel for the underwriters
in connection with "blue sky" qualifications of the Registrable Securities
pursuant to Section 2(f)(viii)), (ii) fees and expenses of the financial
printer, (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) reasonable fees and
disbursements of one counsel for the selling holders of Registrable Securities
(together with one local counsel to the extent reasonably necessary), and
(vi) fees and disbursements of all independent certified public accountants,
including the expenses of any special audits and/or "comfort letters" required
by or incident to such performance and compliance), shall be borne by the
Company whether or not any Registration Statement is filed or becomes effective.
All underwriters discounts and selling commissions and all stock transfer taxes,
in each case related to Registrable Securities registered in accordance with the
Agreement, shall be borne by the Stockholders of Registrable Securities included
in such registration pro rata among each other on the basis of the number of
Registrable Securities so registered (provided that such stock transfer taxes
shall be borne solely by the holders of Registrable Securities subject to such
taxes).

 



- 15 -

 

 

(k)            Indemnification.

 

(i)            Indemnification by the Company. The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, stockholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
stockholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter, from and against any and all losses, claims,
damages, liabilities, costs (including costs of preparation and reasonable
attorneys' fees and any legal or other fees or expenses incurred by such party
in connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, "Losses"), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any Prospectus, offering circular,
any amendments or supplements thereto, "issuer free writing prospectus" (as such
term is defined in Rule 433 under the Securities Act) or other document
(including any related Registration Statement, notification, or the like)
incident to any such registration, qualification, or compliance, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation thereunder applicable to the Company
and (without limitation of the preceding portions of this Section 2(k)(i)) will
reimburse each such holder, each of its officers, directors, partners, members,
managers, stockholders, accountants, attorneys, agents and employees and each
Person who controls each such holder and the officers, directors, partners,
members, managers, stockholders, accountants, attorneys, agents and employees of
each such controlling person, each such underwriter, and each Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
Loss or action, provided that the Company will not be liable in any such case to
the extent that any such Loss arises out of or is based on any untrue statement
or omission by such holder or underwriter, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in such Registration Statement, Prospectus, offering circular, or other
document in reliance upon and in conformity with written information regarding
such holder of Registrable Securities furnished to the Company by such holder of
Registrable Securities expressly for inclusion therein. It is agreed that the
indemnity agreement contained in this Section 2(k)(i) shall not apply to amounts
paid in settlement of any such Loss or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld). The indemnification provided for under this Section 2(k)(i) shall
survive the transfer of the Registrable Securities by the selling holder of
Registrable Securities.

 



- 16 -

 

 

(ii)            Indemnification by Holder of Registrable Securities. The Company
may require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Agreement, that the Company
shall have received an undertaking reasonably satisfactory to it from the
prospective seller of such Registrable Securities to indemnify, to the fullest
extent permitted by law, severally and not jointly with any other holders of
Registrable Securities, the Company, its directors and officers and each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), from and against all Losses arising out of
or based on any untrue statement of a material fact contained in any such
Registration Statement, Prospectus, offering circular, any amendments or
supplements thereto, "issuer free writing prospectus" (as such term is defined
in Rule 433 under the Securities Act) or other document, or any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and to reimburse the Company, its
directors and officers and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
for any legal or any other expenses reasonably incurred in connection with
investigating or defending any such Loss or action, in each case to the extent,
but only to the extent, that such untrue statement or omission was included in
such Registration Statement, Prospectus, offering circular, any amendments or
supplements thereto, "issuer free writing prospectus" (as such term is defined
in Rule 433 under the Securities Act) or other document in reliance upon and in
conformity with written information regarding such holder of Registrable
Securities furnished to the Company by such holder of Registrable Securities
expressly for inclusion therein; provided, however, that the obligations of such
holder under such undertaking shall not apply to amounts paid in settlement of
any such Losses (or actions in respect thereof) if such settlement is effected
without the consent of such holder (which consent shall not be unreasonably
withheld); and provided, further, that the liability of such holder of
Registrable Securities shall be limited to the net proceeds received by such
selling holder from the sale of Registrable Securities covered by such
Registration Statement. The indemnification provided for under this
Section 2(k)(ii) shall survive the transfer of the Registrable Securities by the
selling holder.

 

(iii)            Conduct of Indemnification Proceedings. If any Person shall be
entitled to indemnity hereunder or under the undertaking contemplated by
Section 2(k)(ii) (an "Indemnified Party"), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
"Indemnifying Party") of any claim or of the commencement of any Proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or Proceeding, to, unless in the Indemnified Party's reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party's expense, the
defense of any such claim or Proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or Proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding, in which case the
Indemnified Party shall have the right to employ separate counsel and to assume
the defense of such claim or proceeding at the Indemnifying Party's expense;
provided, further, however, that the Indemnifying Party shall not, in connection
with any one such claim or Proceeding or separate but substantially similar or
related claims or Proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties; and provided further that if (i) the
Indemnifying Party fails to take reasonable steps necessary to defend diligently
the action or proceeding within twenty (20) business days after receiving notice
from such Indemnified Party that the Indemnified Party believes it has failed to
do so, or (ii) if such Indemnified Party who is a defendant in any action or
proceeding which is also brought against the Indemnifying Party shall have
reasonably concluded, based on the advice of counsel, that there may be one or
more legal defenses available to such Indemnified Party which are not available
to the Indemnifying Party, then, in any such proceeding, any Indemnified Party
shall have the right to assume or continue its own defense and the Indemnifying
Party shall be liable for the expenses therefor, subject to the remainder of the
paragraph. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder. All fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such proceeding in a manner
not inconsistent with this Section 2(k)) shall be paid to the Indemnified Party,
as incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder, provided that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification under this
Section 2(k)).

 



- 17 -

 

 

(iv)            Contribution. If the indemnification provided for in this
Section 2(k) is unavailable to an Indemnified Party in respect of any Losses
(other than in accordance with its terms), then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties' relative intent, knowledge, access
to information and opportunity to correct or prevent any such action, statement
or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2(k)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 2(k)(iv), an Indemnifying Party
that is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount that such Indemnifying Party has
otherwise been, or would otherwise be, required to pay pursuant to
Section 2(k)(ii) by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 



- 18 -

 

 

(l)            Rule 144. The Company shall use reasonable best efforts to:
(i) file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner, to the extent required from time to time to
enable such holder to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144; and
(ii) so long as any Registrable Securities are outstanding, furnish holders
thereof upon request (A) a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act and (B) a copy of the most recent annual or quarterly report of the
Company (except to the extent the same is available on EDGAR).

 

(m)          Underwritten Registrations.

 

(i)              In connection with any underwritten offering, the investment
banker or investment bankers and managers shall be selected by (i) the
Stockholders holding a majority of Registrable Securities included in any Demand
Registration, including any Shelf Offering, initiated by the Stockholders, which
selection shall be reasonably acceptable to the Company (and approval of the
same not to be unreasonably withheld), and (ii) the Company to administer any
other offering, including any Piggyback Registration.

 

(ii)            No Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell the Registrable Securities it
desires to have covered by a Registration Statement on the basis provided in any
underwriting arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

(n)            Listing of Shares. If at any time that Registrable Securities are
outstanding, the Company lists shares of its capital stock of the same class of
shares as any Registrable Securities on a national securities exchange, the
Company shall use its reasonable best efforts to list or include all Registrable
Securities on such exchange, and shall provide a transfer agent and registrar
and CUSIP number for such Registrable Securities prior to the effective date of
any registration statement covering such Registrable Securities.

 

Section 3.              LPA Matters.

 

(a)            Commencement of Redemption Right. The Purchaser Parties (as
defined below) shall be permitted to exercise the redemption rights with respect
to the Warrant Units as set forth in Section 8.6 of the Amended and Restated
Agreement of Limited Partnership of the Operating Partnership (the "LPA"), as in
effect as of the date hereof, at any time after six (6) months following the
date of issuance of any Warrant Units. For purposes of determining the six
(6) month holding period, it is intended, understood and acknowledged that the
Warrant Units issued in a cashless exercise transaction pursuant to
Section 1(c) of the Warrant shall be deemed to have been acquired by the
Purchaser Parties, and the holding period for such shares shall be deemed to
have commenced, on the date of issuance of the Warrant.

 



- 19 -

 

 

(b)            Number of Redemptions. For purposes of any redemption of Warrant
Units pursuant to Section 8.6 of the LPA, the Operating Partnership shall have
no obligation to effect more than four (4) cash redemptions of Warrant Units in
a single calendar year; provided, however, that there shall be no limitation on
the number of redemptions of Warrant Units that may be effected in any calendar
year for which the Company exercises its right under Section 8.6B of the LPA to
acquire tendered Warrant Units for the REIT Shares Amount (as defined in the
LPA).

 

(c)            Rights Related to the LPA. For the purposes of this Section 3(c),
any capitalized terms used but not defined in this Agreement shall have the
meaning ascribed to them in the LPA.

 

(i)            With respect to Section 3.4.E(5) of the LPA and subject to the
Lock-Up Letter, the General Partner shall consent to any transfer by the
Purchaser of Warrant Units to any of its Affiliates (as defined in the LPA) or
any Affiliates of any Guarantor (as defined in the Purchase Agreement) (together
with the Purchaser, the “Purchaser Parties”), provided that after any such
transfer, the Warrant Units held by the Purchaser and any of its transferees are
held by no more than thirty (30) partners, not including as partners for such
purposes any flow-through partners unless a principal purpose of the use of the
flow-through entity through which such partners invest was to permit the
Operating Partnership to satisfy the 100-partner limitation within the meaning
of Treas. Reg. Section 1.7704-1(h)(3)(ii).

 

(ii)            On or after a Listing (as defined in the Purchase Agreement)
(A) the Operating Partnership shall give notice to the Purchaser Parties prior
to 5:00 p.m. Eastern time on the second Business Day following the date of
receipt of a Notice of Redemption (the “Election Time”) of its election to
either (A) cause the Operating Partnership to redeem all of the Purchaser
Parties’ Tendered Units in exchange for the Cash Amount or (B) acquire all of
the Purchaser Parties’ Tendered Units in exchange for the REIT Shares Amount
determined as of the Purchaser Parties Redemption Date (as defined below) (the
“Exchange REIT Shares”); provided, that the date of “receipt” of a Notice of
Redemption shall (1) for purposes of determining the Cash Amount and the
Election Time, be (x) the date on which the Notice of Redemption is received by
the General Partner if received prior to 6:00 p.m. Eastern time or (y) the
Business Day following the date on which the Notice of Redemption is received by
the General Partner if received later than 6:00 p.m. Eastern time and (2) for
purposes of determining the Purchaser Parties Redemption Date, be (x) the date
on which the Notice of Redemption is received by the General Partner if received
prior to 4:30 p.m. Eastern time or (y) the Business Day following the date on
which the Notice of Redemption is received by the General Partner if received
later than 4:30 p.m. Eastern time, in each case, the time of receipt being the
time transmitted by electronic mail to each of the Chief Executive Officer and
Chief Financial Officer of the General Partner at the addresses set forth in
Schedule I hereto (excluding any officer roles that are vacant at such time);
provided, further, that in the event that the General Partner fails to give such
notice prior to the Election Time, the General Partner shall be deemed to have
elected to cause the Operating Partnership to redeem all such Tendered Units in
exchange for REIT Shares Amount pursuant to the preceding clause (B).
Notwithstanding the foregoing, the Purchaser Parties’ right to Redemption shall
remain subject to Section 8.6.E of the LPA, but only after giving effect to, and
subject to the terms of, any waiver thereof granted, and Excepted Holder Limit
(as defined in the General Partner’s Charter);

 



- 20 -

 

 

 

(B) in the event that the General Partner elects to cause the Operating
Partnership to redeem all of the Tendered Units in exchange for the Cash Amount,
the General Partner shall deliver the Cash Amount by wire transfer of
immediately available funds (to the account(s) designated by the Purchaser
Parties) no later than five (5) Business Days following the date of receipt of
the Notice of Redemption (the “Purchaser Parties Redemption Date”); provided
that the Purchaser Parties shall continue to own all Tendered Units and be
treated as a Limited Partner with respect to such Tendered Units for all
purposes of the LPA, until such Tendered Units are paid for in full as provided
herein;

 

(C) in the event that the General Partner elects (or is deemed to have elected)
to acquire all of the Purchaser Parties’ Tendered Units in exchange for the REIT
Shares Amount, on the Redemption Date the Purchaser Parties shall sell the
Tendered Units to the General Partner and, in exchange therefor, the General
Partner shall deliver newly-issued REIT Shares in book-entry form (or other
evidence of issuance as may be reasonably requested by the Purchaser Parties) to
the Purchaser Parties or to another recipient as directed by the Purchaser
Parties no later than 12:00 p.m. Eastern time on the Redemption Date, which
Exchange REIT Shares shall be duly authorized, validly issued, fully paid and
non-assessable and free of any pledge, lien, encumbrance or restriction, other
than the ownership limitations set forth in the General Partner’s Charter and,
to the extent applicable, the Securities Act and relevant state securities or
“blue sky” laws; provided, that the Purchaser Parties shall continue to own all
Tendered Units and be treated as a Limited Partner with respect to such Tendered
Units for all purposes of the LPA, until the Purchaser Parties (and/or such
other recipient) becomes the record owner of all the Exchange REIT Shares.

 

(iii)            Notwithstanding the provisions of the first sentence of
Section 11.3 of the LPA and subject to the Lock-Up Letter, consent of the
General Partner shall not be required for any transfers pursuant to Section 11.3
as long as the requirements of Section 11.3.A(1) Section 11.3(2) and
Section 11.6 of the LPA are satisfied.

 

(iv)            Notwithstanding the provisions of Section 11.4.A and 11.5 of the
LPA, an applicable transferee of the Purchaser Parties shall be admitted to the
Operating Partnership as a Substituted Limited Partner upon the transferee’s
satisfaction of the requirements set forth in Sections 11.4.B of the LPA and
such substitution shall not require the consent of the General Partner, provided
that such substitution otherwise complies with the terms of the LPA, the
Purchase Agreement and this Agreement. For the avoidance of doubt, such
transferee shall be admitted as a Substituted Limited Partner, and not an
Assignee, of the Operating Partnership.

 

Section 4.     Transfers. Stockholders shall provide the Operating Partnership
with seven (7) days' prior written notice of any transfer, in whole or in part,
of any Warrants, any Warrant Units and/or any shares of Common Stock issuable
upon redemption of Warrant Units to be consummated prior to a Listing, and, as a
condition to any such transfer prior to a Listing, the transferee shall execute
a joinder to this Agreement in the form attached hereto as Exhibit B. In
addition, each Stockholder executing a joinder to this Agreement hereby agrees
to be bound by and subject to the Call Option set forth in the Warrants with
respect to all Warrants, Warrant Units and shares of Common Stock issued upon
redemption of Warrant Units.

 



- 21 -

 

 

Section 5.              Limitation on Subsequent Registration Rights. From and
after the date hereof, the Company shall not enter into any agreement granting
any holder or prospective holder of any securities of the Company registration
rights with respect to such securities that conflict in a material respect with
the rights granted to the Stockholders herein, without the prior written consent
of Stockholders holding a majority of the Registrable Securities.

 

Section 6.              Miscellaneous.

 

(a)            Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of holders of a majority of the
then outstanding Registerable Securities and the Company. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of a majority of the Registrable
Securities being sold by such holders pursuant to such Registration Statement.

 

(b)            Notices. All notices required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
and confirmed, or mailed by certified mail, return receipt requested, or
overnight delivery service with proof of receipt maintained, at the following
address (or any other address that any such party may designate by written
notice to the other parties):

 

If to the Company, to the address of its principal executive offices. If to any
Stockholder, at such Stockholder's address as set forth on the records of the
Company. Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five (5) business days after the date of deposit in the United States
mail.

 

(c)            Successors and Assigns; Stockholder Status. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties, including subsequent holders of Registrable Securities
acquired, directly or indirectly, from the Stockholders; provided, however, that
Section 3 of this Agreement shall inure to be benefit of and be binding upon
solely the Purchaser and its transferees of Warrant Units that are Affiliates
(as defined in the LPA) of the Purchaser or the Guarantors. A Stockholder may
assign this Agreement (in whole or in part) without the prior written consent of
the Company, provided that (x) such assignment is in connection with a transfer
permitted in accordance with the Lock-Up Letter and (y) any such successor or
assign shall have executed and delivered to the Company an Addendum Agreement
substantially in the form of Exhibit A hereto (which shall also be executed by
the Company) promptly following the acquisition of such Registrable Securities,
in which event such successor or assign shall be deemed a Stockholder for
purposes of this Agreement. Except as provided in Section 2(k) with respect to
an Indemnified Party, nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any Person other than the parties hereto
and their respective successors and permitted assigns any legal or equitable
right, remedy or claim under, in or in respect of this Agreement or any
provision herein contained.

 



- 22 -

 

 

(d)            Counterparts. This Agreement may be executed in two or more
counterparts and delivered by facsimile, pdf or other electronic transmission
with the same effect as if all signatory parties had signed and delivered the
same original document, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

(e)            Headings; Construction. The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Unless the context
requires otherwise: (i) pronouns in the masculine, feminine and neuter genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural and vice versa; (ii) the term
"including" shall be construed to be expansive rather than limiting in nature
and to mean "including, without limitation,"; (iii) references to sections and
paragraphs refer to sections and paragraphs of this Agreement; and (iv) the
words "this Agreement," "herein," "hereof," "hereby," "hereunder" and words of
similar import refer to this Agreement as a whole, including Exhibit A hereto,
and not to any particular subdivision unless expressly so limited.

 

(f)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

(g)            Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(i)            Entire Agreement. This Agreement and the Purchase Agreement are
intended by the parties as a final expression of their agreement, and are
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the registration rights granted by the Company with respect to
Registrable Securities. This Agreement, together with the Purchase Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 



- 23 -

 

 

(j)            Securities Held by the Company or its Subsidiaries. Whenever the
consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

 

(k)            Specific Performance; Further Assurances. The parties hereto
recognize and agree that money damages may be insufficient to compensate the
holders of any Registrable Securities for breaches by the Company of the terms
hereof and, consequently, that the equitable remedy of specific performance of
the terms hereof will be available in the event of any such breach. The parties
hereto agree that in the event the registrations and sales of Registrable
Securities are effected pursuant to the laws of any jurisdiction outside of the
United States, such parties shall use their respective reasonable best efforts
to give effect as closely as possible to the rights and obligations set forth in
this Agreement, taking into account customary practices of such foreign
jurisdiction, including executing such documents and taking such further actions
as may be reasonably necessary in order to carry out the foregoing.

 

(l)            Term. This Agreement shall terminate with respect to a
Stockholder on the date on which such Stockholder ceases to hold Registrable
Securities and, with respect to all Stockholders in the event that the
Stockholders, in the aggregate, own less than two percent (2%) of the
outstanding shares of Common Stock (for purposes of this calculation, Warrant
Units shall be deemed to be Common Stock to the extent held by the Stockholders
or any other Person (other than by the Company or any subsidiary thereof);
provided, that, (i) a Stockholder's rights and obligations pursuant to
Section 2(k), as well as the Company's obligations to pay expenses pursuant to
Section 2(j), shall survive with respect to any registration statement in which
any Registrable Securities of such Stockholders were included and, for the
avoidance of doubt, any underwriter lock-up that a Stockholder has executed
prior to a Stockholder's termination in accordance with this clause shall remain
in effect in accordance with its terms and (ii) the provisions of
Section 3(c) hereof shall survive for as long as the Purchaser and its
transferees that are Affiliates of the Purchaser or the Guarantors hold any
Warrant Units.

 

[Signature Page Follows]

 



- 24 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Investors' Rights
Agreement to be duly executed as of the date first above written.

 



  WATERMARK LODGNG TRUST, INC.       By: /s/ Michael G. Medzigian     Name:
Michael G. Medzigian     Title: Chief Executive Officer       CWI 2 OP, LP      
By: Watermark Lodging Trust Inc.,   its general partner       By: /s/ Michael G.
Medzigian     Name: Michael G. Medzigian     Title: Chief Executive Officer    
  ACP WATERMARK INVESTMENT LLC       By: ACP-Watermark Intermediate LLC   Its:
Managing Member       By: /s/ Russell Gimelstob     Name: Russell Gimelstob    
Title: Authorized Signatory

 



[Investors' Rights Agreement Signature Page]

 



 



 

 



EXHIBIT A

 

ADDENDUM AGREEMENT

 

This Addendum Agreement is made this     day of , 20     , by and
between     (the "New Stockholder") and WATERMARK LODGING TRUST, INC. (the
"Company"), pursuant to an Investor Rights Agreement dated as of July 24, 2020
(the "Agreement"), by and between the Company and the Purchaser. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company has agreed to provide certain registration and other rights
with respect to the Registrable Securities as set forth in the Agreement;

 

WHEREAS, the New Stockholder has acquired Registrable Securities directly or
indirectly from a Stockholder; and

 

WHEREAS, the Company and the Stockholders have required in the Agreement that
all persons desiring registration and other rights must enter into an Addendum
Agreement binding the New Stockholder to the Agreement to the same extent as if
it were an original party thereto.

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Stockholder acknowledges that it has received and read the Agreement and that
the New Stockholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Stockholder
thereunder.

 



      New Stockholder       Address:               Agreed to on behalf of the
Company pursuant to   Section 6(c) of the Agreement.       WATERMARK LODGING
TRUST, INC.       By:       Name:     Title:

 





 

 

EXHIBIT B

 

JOINDER AGREEMENT

 

_____________ ___, 20___

 

Reference is hereby made to that certain Warrant Certificate, dated as of
July 24, 2020 (the “Warrant Certificate”), of CWI 2 OP, LP, a Delaware limited
partnership (the “Partnership”) issued pursuant to that certain Securities
Purchase Agreement, dated as of July 21, 2020, by and among the Partnership,
Watermark Lodging Trust, Inc., a Maryland corporation (“REIT”), ACP Watermark
Investment LLC, a Delaware limited liability company (the “ACP”) and the other
parties thereto. Reference is further made to that certain Investor Rights
Agreement, dated as of July 24, 2020, by and among the Partnership, REIT and ACP
(the “IRA”).

 

Pursuant to and in accordance with Section 11 of the Warrant Certificate, the
undersigned, a transferee of the Warrants, Warrant Units and/or any shares of
REIT Common Stock issuable upon redemption of the Warrant Units (as each term is
defined in the Warrant Certificate), as applicable, hereby acknowledges and
agrees that upon the execution of this Joinder Agreement, it shall become a
party to the Warrant Certificate and shall be fully bound by, and subject to,
all of the terms and conditions of the Warrant Certificate, including Section 3
of the Warrant Certificate, as though an original party thereto and shall be
deemed to be a Holder (as defined in the Warrant Certificate) for all purposes
under the Warrant Certificate.

 

Pursuant to and in accordance with Sections 4 and 6(c) of the IRA, the
undersigned, a transferee of the Warrants, Warrant Units and/or any shares of
Common Stock issuable upon redemption of Warrant Units (as each term is defined
in the IRA), as applicable, hereby acknowledges and agrees that upon the
execution of this Joinder Agreement, it shall become a party to the IRA and
shall be fully bound by, and subject to, all of the terms and conditions of the
IRA, as though an original party thereto and shall be deemed to be a Stockholder
(as defined in the IRA) for all purposes under the IRA.

 

If an entity, the undersigned hereby represents and warrants that the execution
and delivery of this Joinder Agreement and the performance of any obligations of
the undersigned entity contemplated by the Warrant Certificate or the IRA has
been duly and validly authorized and that this Joinder Agreement has been duly
executed and delivered by such party.

 

NOTWITHSTANDING THE PLACE WHERE THIS JOINDER AGREEMENT MAY BE EXECUTED BY THE
UNDERSIGNED, THE UNDERSIGNED EXPRESSLY AGREES THAT THIS JOINDER AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED STATES OF
AMERICA AND THE STATE OF NEW YORK, BOTH SUBSTANTIVE AND REMEDIAL, WITHOUT REGARD
TO NEW YORK CONFLICTS OF LAW PRINCIPLES. ANY JUDICIAL PROCEEDING BROUGHT UNDER
THIS JOINDER AGREEMENT OR ANY DISPUTE ARISING OUT OF THIS JOINDER AGREEMENT OR
ANY MATTER RELATED HERETO SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK, NEW YORK COUNTY, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK.

 

[Signature page follows]

 



- 28-

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed as of the date first above written.

 

 



IF AN INDIVIDUAL:   IF AN ENTITY:       By:                (duly authorized
signature)   (please print complete name of entity)       Name:     By:  
(please print full name)   (duly authorized signature)       Date:     Name:    
  (please print full name)           Date:  

 



- 29 -

 

 

SCHEDULE I

 

Officer Notice Address Chief Executive Officer [Intentionally Omitted] Chief
Financial Officer [Intentionally Omitted]

 





 